PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that reduced the permanent partial disability awarded by the referee. The petition for review was filed after July 20,1987, and our review is as specified in ORS 656.298. See Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).
The Board’s order is insufficient for effective review. It contains no explanation or reasoning about why the referee’s decision was altered. The order does not satisfy the standards for review set out in Armstrong v. Asten-Hill Co., supra.
Remanded for reconsideration.